UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                           No. 09-7384


STEVEN WAYNE GOODMAN,

               Plaintiff – Appellant,

          v.

D. B. EVERETT, Warden, SIISP; D. ROBINSON, Regional
Director, Eastern District of the DOC; GENE JOHNSON,
Director of the DOC; K. BASSETT, Warden, Keen Mountain
Correctional Center; PIXLEY, Assistant Warden, SIISP; MR.
PHELPS,    Correctional    Officer,    KMCC;   R.    SANDIFER,
Institutional Ombudsman, KMCC; JOHN/JANE DOE, Regional
Ombudsman, Western Region of the DOC; K. PICKEREL,
Assistant Warden, KMCC; L. HUFFMAN, Regional Director,
Western Region of the DOC; G. ROBINSON, Manager, Ombudsman
Services United for the DOC; JOHN JABE, Deputy Director of
the DOC; HAYES, Institutional Investigator, SIISP; C.
HARRIS,    Housing    Unit     Manager    and    Institutional
Classification Authority-Special Housing Unit; J. HARRIS,
Treatment Programs Supervisor; OFFICER GILMORE, Chief
Security, SIISP; JOHN/JANE DOE, #2, Central Classification
Services for the DOC; G. BASS, Manager, Offender Management
Services; OFFICER BARBOUR, Office Service Specialist,
SIISP; MASSENBURG, Institutional Ombudsman, SIISP; W.
ROLLINS, Operations Officer, SIISP; G. SIVELS, Regional
Ombudsman Eastern Region of the DOC; NICHOLS, Psychologist,
SIISP; RIVERS, Psychologist, SIISP; GENERAL, Psychiatrist,
SIISP; L. STANDFORD, Employee of Prison Health Services and
Health Service Administrator at SIISP; S. TAYLOR, Employee
of Prison Health Services and Director of Nursing at SIISP;
K. WATSON, Director of Audits and Regulation Compliance for
Prison   Health   Services;   C.   COUTHER,   Regional   Nurse
Administrator, Eastern Region of the DOC,

               Defendants - Appellees.
Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:06-cv-00849-RLW)


Submitted:   April 29, 2011               Decided:   June 28, 2011


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Wayne Goodman, Appellant Pro Se. Mark R. Davis, Assistant
Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Steven Wayne Goodman appeals from the district court’s

orders    granting          summary    judgment          to    Defendants,        denying      his

motion        for     reconsideration,          and      denying        his      miscellaneous

motions.        We have reviewed the district court’s rulings, the

record,       and     Goodman’s        claims       on    appeal,       and      we     find   no

reversible error.             Accordingly, we affirm for the reasons stated

by      the         district        court.            Goodman         v.        Everett,       No.

3:06-cv-00849-RLW (E.D. Va. Sept. 30, 2008; May 1, May 13 & June

18, 2009).

               We also note that, while Goodman filed a Fed. R. Civ.

P.   56(d)      affidavit          seeking    discovery         prior      to    a    ruling    on

Defendants’ summary judgment motion, Goodman’s motion failed to

show that discovery would develop evidence crucial to material

issues before the court.                 See Program Eng’g, Inc. v. Triangle

Publ’ns, Inc., 634 F.2d 1188, 1193 (9th Cir. 1980) (discussing

prior version of Rule 56).               Thus, the district court did not err

in denying the motion.               We deny Goodman’s motions for a stay and

appointment          of     counsel,    and    grant          his   motion      to    amend    his

informal       brief.         We    dispense    with      oral      argument         because   the

facts    and        legal    contentions       are    adequately        presented        in    the

materials       before        the    court    and     argument       would       not    aid    the

decisional process.

                                                                                        AFFIRMED


                                                3